NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 16-1191
                                   ________________

                                      AMIR FATIR,
                                                        Appellant

                                             v.

           STANLEY TAYLOR; THOMAS CARROLL; DAVID PIERCE;
          JANET HENRY, MARVIN CREASY; JAMES SATTERFIELD;
                  RONALD PAWLOWSKI; FLOYD DIXON;
        RALPH BAILEY; JOYCE TALLEY; JERRY PLATT, TERRY YODER;
                             TANYA SMITH
                           ________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                         (D.C. Civil Action No. 1-06-cv-00694)
                       District Judge: Honorable Gregory M. Sleet
                                    ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 27, 2016

                 Before: AMBRO, SMITH, and FISHER, Circuit Judges

                           (Opinion filed: September 28, 2016)
                                   ________________

                                       OPINION*
                                   ________________
AMBRO, Circuit Judge



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Amir Fatir brought a lawsuit alleging that the conditions at Delaware’s James T.

Vaughn Correctional Center violated the Eighth Amendment’s ban on cruel and unusual

punishment. Some of his claims went to trial, where a jury ruled against him. He now

argues that we should set aside the jury’s verdict and enter one in his favor or, in the

alternative, grant him a new trial. Though Fatir presented evidence, much of which was

uncontested, of disturbing conditions of confinement, a losing party at trial faces a steep

challenge when asking a court to interfere with the result. The District Court concluded

that Fatir cannot meet that burden, and we agree.1

       Fatir filed a pro se complaint in 2006 that contained 50 counts against an array of

defendants. By 2015, when the case went to trial, pro bono counsel had been appointed

and the litigation had been streamlined substantially. At trial, Fatir contended that the

Correctional Center’s D-Building, where he was housed for a period of time, suffered

from chronic mold in the bathroom, dirty air, contaminated water, soiled mattresses,

overcrowding, and overheating. He alleged that these conditions, whether considered

individually or based on the overall environment that they collectively created, violated

the Eighth Amendment of the Constitution. To prevail under the Eighth Amendment,

Fatir had to meet a two-step test. First, he had to prove that the conditions deprived him

“of the minimal civilized measure of life’s necessities” and posed a “substantial risk of

serious harm.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks

omitted). Second, he needed to establish that the defendants acted with “deliberate


1
 The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction per 28
U.S.C. § 1291.
                                              2
indifference.” Id. (internal quotation marks omitted). Under this second hurdle, a “prison

official cannot be found liable . . . unless [he] knows of and disregards an excessive risk

to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 837.

       Despite the jury’s unanimous disagreement, Fatir claims that he met these

requirements and is therefore entitled to judgment as a matter of law under Federal Rule

of Civil Procedure 50. We have noted that it is “only on rare instances that a jury’s

verdict in a civil case should be overturned.” Pitts v. Delaware, 646 F.3d 151, 152 (3d

Cir. 2011). Thus, a party cannot obtain post-trial Rule 50 relief if the “record contains the

minimum quantum of evidence from which a jury might reasonably” have arrived at its

verdict. Glenn Distributors Corp. v. Carlisle Plastics, Inc., 297 F.3d 294, 299 (3d Cir.

2002) (internal quotation marks omitted). We exercise plenary review over the District

Court’s resolution of Fatir’s Rule 50 motion. Id.

       Even assuming Fatir could show that any reasonable jury would conclude that the

conditions in the D-Building satisfied the first requirement of Farmer, we agree with the

District Court that the second prong of that test presents an insurmountable hurdle.

Specifically, there is at least a “minimum quantum of evidence,” id. (internal quotation

marks omitted), that the defendants did not act with deliberate indifference. For instance,

one of the defendants testified that he had made yearly requests for funding for stainless

steel showers to help prevent mold. Joint Appendix (“JA”) 823–24. Another said that she

had asked for mold removal in the D-Building to be given priority. JA 631–32. And a

                                              3
third discussed ways in which the defendants attempted to protect the bathroom’s

concrete walls from moisture, thereby reducing mold. JA 670–71.2

       Fatir presented evidence that the defendants’ efforts to improve conditions were

unsuccessful, but this does not mean that any reasonable jury would have found

deliberate indifference. Indeed, in an opinion denying Rule 50 relief, the District Court

commented on a conversation it had with jurors following the trial. Though they were

“deeply disturbed by the evidence they heard during the course of the trial concerning the

conditions at the prison facility,” they felt constrained to rule for the defendants because

of an “insufficient factual record upon which to base a finding of deliberate indifference.”

JA 10 n.1. This is hardly an unreasonable interpretation of the testimony, and the verdict

must therefore stand.

       In the alternative, Fatir asks for a new trial under Federal Rule of Civil Procedure

59. This relief is appropriate “only when the record shows that the jury’s verdict resulted

in a miscarriage of justice or where the verdict, on the record, cries out to be overturned

or shocks our conscience.” Williamson v. Consol. Rail Corp., 926 F.2d 1344, 1353 (3d

Cir. 1991). Fatir says that a new trial is necessary because the defendants exposed the

jury to a number of inadmissible statements. We review the District Court’s decision on

his Rule 59 motion for abuse of discretion. Montgomery Cty. v. Microvote Corp., 320
F.3d 440, 445 (3d Cir. 2003).


2
  We use this testimony on the mold issue as an example. Our review of the trial,
however, was not limited to the testimony noted here. We have examined the entirety of
the record and concluded that there is no basis for disturbing any portion of the jury’s
verdict.
                                              4
       One example cited by Fatir is that counsel for the defendants said during opening

statements that a “cruel and unusual punishment claim . . . is usually done in the context

of, say, torture.” JA 525–26. This statement is false. The Supreme Court has been clear

that the Eighth Amendment “proscribes more than physically barbarous punishments”

and instead “embodies broad and idealistic concepts of dignity, civilized standards,

humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976) (internal quotation

marks omitted). Moreover, we share Fatir’s concern that this statement was designed to

ask the jury to draw the impermissible conclusion that his allegations fell short under the

Eighth Amendment merely because his conditions did not involve torture.

       Also during opening statements defense counsel told the jury that “[i]t’s important

to note that at the James T. Vaughn Correctional Center, it is a state facility, it is not

privately run, so it is funded by the taxpayer dollars.” JA 527. Fatir took issue with this

comment because he thought it might motivate the jurors to give a lower award (or no

award at all) based on the understanding that they, as taxpayers, would be on the hook for

the judgment.

       These remarks, as well as others mentioned by Fatir, did not go unaddressed.

Instead, the District Court did an admirable job of providing the jury with curative

instructions. For instance, after counsel made the comment about Eighth Amendment

cases typically involving torture, the Court said that it was “not an accurate statement of

the law” and told the jurors to disregard it. JA 553. The Court then reminded the jury of

the correct legal standard. Id. And, on the issue of taxpayer funds, it said that “[w]hat is



                                               5
going to come out of our pocketbooks as taxpayers, if anything, as a result of this case is

not a relevant consideration for you to determine.” JA 905.

       We have a “presumption that juries follow the instructions given by district

courts.” United States v. Hakim, 344 F.3d 324, 330 (3d Cir. 2003). A party can overcome

that presumption only in limited circumstances where it can show, among other things,

that “there is an overwhelming probability that the jury [was] unable to follow [the

instructions].” United States v. Newby, 11 F.3d 1143, 1147 (3d Cir. 1993) (internal

quotation marks and citation omitted). Here the District Court was satisfied that its

curative instructions worked. JA 11–12. Given that our review is limited not only by the

presumption of effectiveness, but also by the commitment of Rule 59 motions to the

sound discretion of the District Court, we find no basis to veer from its judgment.

                                    *    *   *    *   *

       In sum, the District Court concluded that Fatir could not satisfy the standards for

either a judgment as a matter of law or a new trial. We agree and therefore affirm.3




3
 We thank Fatir’s attorneys, who handled the case pro bono in the District Court and our
Court, for their work. Though the challenge they faced in trying to overcome a jury’s
verdict was ultimately insurmountable, we appreciate their excellent briefs.
                                             6